There had been no established course of dealings in the instant case whereby the landlord had held the tenant out to cotton buyers or to sell the general public as having authority to sell his cotton. During the two preceding years, the tenant paid his rent in cash before the cotton crop was sold. Therefore, the landlord didn't have to consent for the tenant to sell the cotton; it had become of no concern to him, and he would have had no right to interfere.
As to the year in question, no one contends that the landlord told the tenant that he could sell the cotton. The only conversation in which it is claimed that the cotton was even mentioned was when the wife of the tenant told the landlord, on one of the several occasions when he went to the farm to see about collecting his rent, that they were picking the cotton and getting it ready to be ginned.
In the absence of any agreement to the contrary, a tenant always has the right, and it is his duty, to load the seed cotton on a conveyance and take it to a gin — a gin of his own choice, where it may be ginned at the *Page 242 
best available rate per hundred pounds. A landlord has no right to take charge of the cotton on a farm unless he has reason to believe that the tenant is about to dispose of it with the intention of defeating the lien for rent. The landlord may be a woman, and not expected to load the cotton and take it to a gin in person. There may be an absent landlord, as in the instant case, who is not required to accompany the tenant to the gin with each bale of cotton in order to protect his lien; and if the tenant takes the cotton from the gin to a warehouse and gets a negotiable receipt therefor, without the knowledge and consent of the landlord, then the purchaser thereof gets the same title that the tenant had — one subject to the landlord's lien, in the absence of an authorization to the tenant to store the cotton and sell it, or unless the landlord has entrusted the warehouse receipts to the tenant after learning that the cotton is in a warehouse.
And there is no contention in this case that the landlord ever knew that the warehouse receipts were in existence at the time the cotton was sold; and there is no proof that he ever discussed with the tenant or his wife the sale of the cotton, or held the tenant out as having such authority.
Neither the tenant nor his wife testified to make such a contention, the landlord testified to the contrary, and the cotton buyer did not testify at all, while his bookkeeper and agent in the purchase did not claim, as a witness at the trial, to have used any diligence whatsoever, when the cotton was being purchased from the wife of the tenant, to ascertain on whose land it was grown or whether the rent had been paid.
I do not think that the effect of any of our previous decisions is to hold that the paramount lien of the landlord has been displaced by the Uniform Warehouse Negotiable Receipts Act, except in cases where the tenant has been entrusted with such receipts by the landlord, and thereby placed in a position to negotiate them to an *Page 243 
innocent purchaser for value. And except to that extent, I do not think that the principle of law to the effect that where one of two innocent persons must suffer loss, it must fall on him who placed the third person in a position to cause the harm has any application against a landlord, since a tenant is always in such a position in regard to agricultural products by reason of the relationship of landlord and tenant in that he is entitled to possession of his crops until they have been made ready for sale.